IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,025




EX PARTE SHONDRAILL ANTOINE MELLIX, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 970339 IN THE 208th DISTRICT COURT
FROM HARRIS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to thirty-five years’ imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction. Mellix v. State, No. 14-06-01097-CR (Tex. App.–Houston [14th Dist.], delivered August
7, 2007, no pet.).  
            Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to timely notify
Applicant that his conviction had been affirmed.  The trial court recommends that relief be granted. 
Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is
entitled to the opportunity to file an out-of-time petition for discretionary review of the judgment of
the Fourteenth Court of Appeals in Cause No. 14-06-01097-CR that affirmed his conviction in Case
No. 970339 from the 208th Judicial District Court of Harris County.  Applicant shall file his petition
for discretionary review with the Fourteenth Court of Appeals within 30 days of the date on which
this Court’s mandate issues.
 
Delivered: October 29, 2008
Do not publish